OFFICE OF W     ATT-         GENERAL Oy TIE&i



Gerald c. Mann
AttOl.IIeJ'General

RonorrtbleL. R. Thoqson
County Auditor
Tely1oraounty
Abilbns, Texas
Deer Sir:                          opinion Ho. 0..375c
                                   Re:  In it legal ior a trustee or
                                        an independent8ohooL dirtrlat
                                        to urve u a muE+er ot the
                                        opu6llu6tlon board ,iorthat
                                        diutrlot7
           Fe are in reoelpt of yeurlattar in mhloh you
request the opinion ot thio Department on the quwtion #.t
out themin 118rOmW4J
                *1e it legtll
                            for 6 truutesor an inuependuntmhwl
      dlatsiot to urn      a0 (rnws?tvroi the eqwilfutlon                bard
      r0r that dlatrlcrtf~
                We assmnu   that   the   sahool   di8trlst   ~44   0mM
under tb gunoml3aw and uau not 4reatedby a rgbolalaet
rhloh authorizedthe board of trusteeia
                                    to set a8 a board of
eqllallzatlon.
           we believe the queotfon you ask wellanswerud by Oh4
TerarkanaCourt of tllollAppeals in tim aaee,oy St. Itouir
SoutInveaternRailway Company of Texas t. Haples XndapUdent
S4hool Dlrtrlot, 30 85.B. (8d) 709. The court stated ad
r0ii0u8 :
            Vhe appellant presents the f'urther  point that the
      &u&em    of the school board were not enpoweredto met as
      a board 0r equelirintlonor 8sfb4sements ena IslQroaathe
      aawaemsnts.        .15eheld in IEUler v, Vsncre,107 Tex+ a,
      lrnS.W* 739, ‘an indspendsnf   s&601 CUetrlot  WhOU
      taxes are oolleoted by oounty otrloials need not has6
      a dietrial;board of equaliestion.~ Xt use later protided
      by the Aote of 19SS, ltokartiole SW=, R, 8. 19eb. 118 ~
      ialleWS    J
        "'ft shall bo withiz the diaorztionor the board
of tN5tW.6 of 6&q ~ndqjUu%~t eOh@oldlstr%otto name
an eusemor of taxeswho rhall aseou the taxableproperty
within the limits ot the indopendsztimhooL dlutri48 within
the time and in the manner provlbd       by axht%rq   law,   ia
so far a8 they are ag~lloabXe,and when mid wossmont
has been lqtialined by a beard of lqualizetlozappointed
by the boar& or Wnatess      ier that pqtaee,    shall prepem
the tar rolls of said (Ii&riot and shall duly zigz and
urtily uao to the oountp tax oolleotor a4 pmrfd#tior
in the 4u44esdi.n~ artiolo.*
        *In the     resent   oan        tr u r tes
                                                 lxeraiwd
                                       the board OS8
               on' to have the tacos of their dltirlet
their *dLarat ';
usoued by the t%ams8orrpeeially appoln%& ior the pur-
       A8 a 44n*oqu4n44 or 4uah e&lon, the duty then
Ct&ea      upon    tth8   board   of   tzwtout   to appoint *a bimzd
o flquallzatkoont
                for ths sohool.distrlat. Ths statute
6lreothn that %nx u& ell  b elpWrUteU by en 0ffl414l
BeuU of oqtmliaetlon         beeme Uqmublre           aad aat CcLaom-
            a9    Gy4.    08. pt lW&
                                 *Thor;lsht ii~rumU
            tD0hav4 in u8u~t       rnleu8U'~ u l8lu 4quJJ
in1 WA*; on Tazation (Se.M.) p* 991, ‘is on0 0fwUs.h
an own&r shouldnotba danied.~ Quoting, as amplieabla*
fma  the 4440 of Xlller v. Van40, su N:   ~Inbpud8nt
sshool disttists wbloh do not have ttair taxes un8nU
by the amtity~aannor we aloarly  oblQeU to pmri8e s
baud of squallzetionbefore whiah the oitlson i8 antitle
t,oappear and bo barb upon any aaseetment of ais propsrty+t
       "In requiring the board of equalizationto be *appalnWd
by ths board of trusteee,‘it BarUlot b’     pond that aa8
                                        “*$
law oontssplatedtho ioM.owiag aetlan of t o board of trus-
ten:    'The sohool bsard met in pe+@Uc 8o6slo~,wl%h tW
.iollanlngmember8 pruont (Hero follow ths n8zM +&&a
@Hell tNStOOr ) J aad 8 E4titW -4  Md4  that th0 44h401 beup
ait  as a board of lgualizatlozin tM8, azd tho m&ion was
OarrlOQ.'
      *The 89ratutoplainly crrldw4oe the will of the 24&g%+
laturo to grant thr powor to the board ot trustttesti3s*lOQb
and appoint aa eiiiaial board of lquallzetionof aseumnants
to be ooapouoQ, not or thmMlYe4, but of other gua~lf&td
and &table pclraoner Tho wzrds of ths grant of sutherltr,
whibh alone @an justify the 44%~ OP ths board oi'Q?tts*e~e,
                                                                         ,.
                                                                              57%


    IfanSrabLo t. R. Th0111peon,pago 3



         mnnot be extended by iraplibation
                                        or inforonoe to
         inclube the authority to ah&one and appoint th4rmolver
         to be the ,board of equlleation.  In this view OS the
         rrtatuts the board of trusltees wore without any authority,
         end it was an abrolutely void not, as must be legally
         mgarUed,     to appoint the~sltss    as the board of oquall-
         mtlon    of asees4amnta.    The principle ie a48 out in 45
         C, T. 0 43, B. 940, n4melyt        tit 13 aontrary to the
         polioy of the lmw for (III   offiaer to us8 his oflTiotal
         appointiry: power to pleoe himself in offloe, 60 that,
         4V4lI ill th   iIbBOU44 of statutory inhibition, al.l offloon
         who have the epgolntlng power er4 dioqualified for I    Jw
         pointment to the offleoll    to whioh they may appoint.**

                In the above qwtod 48~4 Q-IOoourt holds
    board ot trust448 of an ind4ondont eohool dlstrlot
    a point it8412 a8 tho boerd of equallaetton.‘PhB 40Urt Duu
    &J oonoluaien upon the rea8on ~RWK& othora thnt I
    tn, the pub110 polioy for an offloor to UBO Ma oft
    lag powor to plaoeLhimae.Lf in an aftloo.   This roa6
    UJ&Y with l  qtral fore. to tha rftuatton hero a6 wol
I   x8PlOIS Iadopondont Sahool Dlakiat ease - whore the att
    in to nppsint ono trwtbo on z;hsboard or oqnalkzatlon Fat
                                                            TL
    $&en where the entire board of trustoer wa8 appointed as the
    b@iX't%Of 6+ldiZ6tiOXl.

               We   trust that the rOregoia&fu.llywm~ora your

                                               Yours   rsry   bruly

                                         ATTORWEY G-          OB TXXAB